Citation Nr: 1706238	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-33 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right ankle talo-tibial joint.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 1978, from November 1990 to May 1991, and from July 1996 to March 1997.  The Veteran died in March 2016.  The appellant is the Veteran's surviving spouse and has been accepted as the Veteran's substitution.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2012, the Board remanded the claims of entitlement to service connection for a back disability and entitlement to an initial compensable disability rating for a right ankle disability.  In a May 2013 decision, the Board remanded the Veteran's claim of entitlement to an initial compensable disability rating for degenerative joint disease of the right ankle, and denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated May 13, 2014, the Court granted the JMR, and the Board's May 2013 decision with respect to the denial of entitlement to service connection for a back disability was vacated and remanded for action consistent with the terms of the JMR.  

In an April 2014 rating decision, the Appeals Management Center granted entitlement to an initial disability rating of 10 percent for degenerative joint disease, right ankle talo-tibial joint, effective August 29, 2008.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2015, the Board remanded all four issues for further development.

The Board is granting a 100 percent disability rating for PTSD and granting service connection for a back disability.  Nonetheless, the TDIU claim is not rendered moot because there remains a residual benefit that is available from concurrent assignment of both a 100 percent schedular service-connected evaluation and a TDIU.  In years past, if a veteran received a 100 percent schedular rating for his service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a) (2014); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735 (1999). 

Nevertheless, in view of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), which took a position contrary to the one reached in the Office of General Counsel  precedent opinion, the General Counsel  took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  In this case, the Veteran's TDIU application reflects that he was claiming that he was unemployable due to not only PTSD but also severe back pain.  As such, he was claiming TDIU in part based on the now-service-connected back disability.  Therefore, in light of the holding in Bradley, the issue of a TDIU throughout the entire pendency of the Veteran's claim remains on appeal.

The Board notes that much pertinent evidence has been received since the RO adjudicated the issues of entitlement to an increased rating for PTSD and entitlement to service connection for a back disability in a February 2012 statement of the case and a March 2013 supplemental statement of the case, respectively.  Given the decision below, a waiver of consideration by the agency of original jurisdiction is unnecessary and the appellant is not prejudiced by the Board's adjudication of these two issues.  38 C.F.R. § 20.1304 (2016); Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to an increased rating for a right ankle disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's back disability was related to active service.

2.  The evidence is in equipoise as to whether from February 16, 2010, to the date of the Veteran's death, his PTSD was manifested by a total occupational and social impairment due to persistent hallucinations.


CONCLUSIONS OF LAW

1.  Resolving doubt in the appellant's favor, a back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Resolving doubt in the appellant's favor, the criteria for a disability rating of 100 percent for PTSD from February 16, 2010, to the date of the Veteran's death, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Entitlement to service connection for a back disability

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).





Analysis

The competent medical evidence shows that the Veteran had degenerative disc disease of the lumbar spine status post surgical with residual scar.  Therefore, Hickson element (1), current disability, is satisfied.

The Veteran claimed that he injured his back in January 1991.  In January and July 2009 statements, a fellow veteran claimed that the Veteran injured his back during a training exercise in 1991 while wearing full gear.  The Veteran and his associate are competent to report this injury.  Though the Veteran denied a history of recurrent back pain at a May 1991 separation examination and an April 1996 deployment examination, the Veteran did report a history of recurrent back pain at a March 1997 separation examination.  Therefore, the Board finds that the Veteran and his associate are credible and Hickson element (2), in-service disease or injury, is met.

Turning to Hickson element (3), medical nexus, there is conflicting medical evidence on whether the back disability was related to service.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

A January 2013 VA examination report reflects that the examiner noted that degenerative disc disease in the lumbar spine is a natural progression of the disease in the spine over a period of time.  The examiner opined that the degenerative disc disease status post surgical with residual scar is less likely than not (less than 50 percent probability) had its onset during the Veteran's active duty, specifically during January 1991.  

In a November 2014 statement, a private doctor who did not exam the Veteran opined that it was more likely than not that his disability had its origins in service.  The physician noted that there were buddy statements that corroborate the Veteran's account that he developed back pain in service in 1991.  The doctor indicated that there was documentation in the 1997 discharge papers that the Veteran was having recurrent back pain and wearing a back brace.  The physician stated that there were multiple entries for the years that follow showing that he continued to have back pain until 1999 when he underwent a magnetic resonating imaging (MRI) evaluation and eventual surgery.  The doctor disagreed with the VA examiner's conclusion that the degenerative disc disease was just a natural progression of aging.  The physician noted that the Veteran was only 45 years old in 1999 and that the examiner's statement would imply that the majority of individuals in their forties can expect to experience back pain to the severity requiring surgery, which was obviously not true.  The doctor stated that the MRI findings done in 1999 showed disc disease beyond the normal aging process and point to a previous stressor on the back.  The doctor concluded that it was at least as likely as not that the disc was injured ruing the in-service stress/injury because there is no in-service MRI for comparison and because there is no other back injury.

With regard to the adequacy of the January 2013 VA examination report, as noted in the May 2014 JMR, the examiner did not discuss the Veteran's assertions of back pain since 1991 or the significance of the January and July 2009 statements of a fellow veteran.  As further noted in the May 2014 JMR, the examiner did not provide any rationale for his opinion.  As for the adequacy of the November 2014 medical opinion, the Board notes that the March 1997 separation examination shows that the Veteran denied wearing a brace or back support.  Given the conflicting medical opinions with their respective inadequacies, the Board finds that the evidence is in equipoise as to whether the Veteran's back disability was related to active service.  Therefore, the Board has resolved doubt in the appellant's favor, and finds that service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Entitlement to an initial rating in excess of 50 percent for PTSD

In a May 2011 rating decision, the VA granted entitlement to service connection for PTSD and assigned a 50 percent evaluation effective February 16, 2010.  The Veteran perfected an appeal of the assignment of an initial 50 percent disability rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

 Under the current criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the current criteria, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In October 2011, the Veteran expressed disagreement with the assignment of a 50 percent disability rating and as such, this claim is governed by DSM-IV.  
 
Global assessment of functioning scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).

Global assessment of functioning scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of DSM-IV, for rating purposes).

Analysis

The Board is presented with a record on appeal that demonstrates that, in addition to PTSD, VA medical providers have diagnosed a major depressive disorder with psychotic features and a possible neurocognitive disorder due to vascular disease.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  A July 2010 VA examiner only diagnosed PTSD and indicated that the psychiatric symptoms included hallucinations.  A January 2010 VA hospitalization record reflects that the Veteran had PTSD-congruent visual hallucinations.  The Board will therefore attribute all reported psychiatric symptomatology to the Veteran's PTSD.  

VA treatment records show that the Veteran's visual and auditory hallucinations are seeing and hearing people in his yard who are planning to attack his home.  From July 2010 to January 2016 the Veteran underwent many mental status evaluations.  At about half of the evaluations, he denied any current hallucinations or delusions.  During the remaining half of the evaluations, however, he reported hallucinations and paranoia.  VA treatment records also reflect that a GAF score of 40 was assigned from February 2010 to February 2014.
 
The July 2010 VA examination report reveals that a current GAF of 50 was assigned.  The examiner stated that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity as evidenced by hallucinations, disturbance of mood and motivation, and difficulty establishing and maintaining effective work and social relationships.  The examiner added that the Veteran understands simple and complex commands and that he is not a danger to himself or to others.

The evidence shows that the Veteran had hallucinations and that his GAF scores were 50 and 40.  The question is whether the hallucinations were persistent from February 2010 to January 2016.  Given the conflicting evidence regarding the frequency of the hallucinations and the conflicting GAF scores, the evidence is in equipoise as to whether from February 16, 2010, to the date of the Veteran's death, his PTSD was manifested by a total occupational and social impairment due to persistent hallucinations.  Resolving reasonable doubt in the appellant's favor, a 100 percent evaluation from February 16, 2010, to the date of the Veteran's death, is in order.  38 U.S.C.A. §§ 1155, 5107.


ORDER

Entitlement to service connection for a back disability is granted.

Entitlement to an initial 100 percent disability rating for PTSD from February 16, 2010, to the date of the Veteran's death is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

An August 2012 letter from the RO reflects that the Veteran was scheduled for an examination at a VA medical center for a service-connected disability.  In December 2012 and May 2013, the Board remanded the issue of entitlement to an increased rating for a right ankle disability to obtain a copy of that examination report.  In the May 2013 remand, the Board directed the RO to make a formal determination on whether the examination occurred.  

In an August 2013 statement, the Veteran indicated that the examination occurred at the Durham VA Medical Center on August 20, 2012.  In December 2013, the Durham VA Medical Center indicated that there was no record at that facility for the Veteran being examined on that date.  In a January 2014 statement, the Veteran indicated that the Durham VA Medical Center sent him to Dr. Park, a doctor in Fayetteville, North Carolina.  The AMC did not attempt to obtain any records from Dr. Park.  The AOJ should attempt to obtain any records from Dr. Park.  Given that there is a VA medical center in Fayetteville, North Carolina, it is possible that the Veteran was examined at that facility, which has never been contacted on this matter.  The AOJ should attempt to obtain any examination reports dated in August 2012 from the VA Medical Center in Fayetteville, North Carolina.

In light of the grant of service connection for a back disability, the AOJ must readjuicate the issue of entitlement to TDIU based on service-connected disabilities other than PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all treatment for the Veteran's back and right ankle disorders as well as any other disabilities pertaining to the claim for TDIU and obtain any identified records.

2.  Take appropriate steps to attempt to obtain any examinations reports dated in August 2012 from Dr. Park, whose address is provided in the January 6, 2014, correspondence.

3.  Obtain any examination reports dated in August 2012 that were conducted at the Fayetteville (NC) VA Medical Center.

4.  After completing the above actions, the AOJ should undertake any other necessary development for the TDIU claim and should readjudicate the appellant's claims, to include entitlement to TDIU based on service-connected disabilities other than PTSD, with consideration of all evidence of record.  If any claim remains denied, the appellant should be issued a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


